Citation Nr: 1813051	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-46 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2016 rating decision in which the RO denied service connection for bilateral hearing loss.  In May 2016, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2016.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the Veteran's claim for service connection for bilateral hearing loss, the Veteran underwent a VA hearing loss examination in April 2016, at which time testing results meeting the requirements to establish bilateral hearing loss disability for VA purposes were obtained.  See 38 C.F.R. § 3.385 (2017).  At that time, the VA examiner opined that the Veteran's right ear and left ear hearing loss were not at least as likely as not caused by or a result of an event in military service.  The VA examiner provided the following rationale: that the Veteran had normal hearing sensitivity at an October 1960 service examination; that there were no other audiograms in the Veteran's service treatment records; that the exam request stated that the Veteran's military occupational specialty (Yeoman) had a low probability for noise exposure; that the Veteran reported that his hearing loss began about 25 to 40 years ago; and that the Veteran did not know what caused his hearing loss.

However, since that opinion was provided, additional evidence has been added to the record which should be considered in the formulation of a medical etiology opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  In this regard, the Veteran has specifically contended that his bilateral hearing loss is related to in-service noise exposure while being assigned to the flight line at the U.S. Naval Air Station in Minneapolis, Minnesota, as an Airman.  See May 2016 NOD; September 2016 VA Form 9.  He has stated that he was on this assignment for several months before being assigned to an office position, as a Yeoman, and that during that time, hearing protection was not offered or received.  See id.  The Board notes that although the Veteran's DD Form 214 for his period of service from March 1963 to March 1967 shows that his military occupational specialty was Yeoman, his service personnel records reveal that he did serve as an Airman at the U.S. Naval Air Station in Minneapolis, Minnesota from January 1960 to until at least November 1960.  In addition, the Veteran has specifically contended that his bilateral hearing loss is also related to in-service noise exposure while being assigned to extra duty on the military funeral detail firing squad for the traditional 21 gun salute during subsequent years.  See id.  Moreover, the Veteran has stated that his hearing loss started while in service.  See April 2017 VA Form 646.  

Accordingly, the Board finds that the medical evidence currently of record is insufficient to resolve the claim for service connection for bilateral hearing loss, and that outstanding questions pertaining to etiology remain.  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

Thus, on remand, the AOJ should arrange to obtain an addendum opinion from the April 2016 VA examiner, or from another appropriate medical professional-an audiologist or an ENT physician-based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Wichita, Kansas, and that records from those facilities dated through April 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Wichita VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since April 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Wichita VAMC (and any associated facility(ies)) all outstanding  records of VA evaluation and/or treatment of the Veteran, dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's current bilateral hearing loss.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional-an audiologist or an ENT physician-based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an audiologist or ENT physician, if one is  deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the medical professional should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise medically-related to service-to particularly include the Veteran's reported in-service noise exposure while being assigned to the flight line as an Airman and while being assigned to extra duty on the military funeral detail firing squad.

In rendering the requested opinion, the medical professional must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service injury (here, noise exposure), and as to the nature, onset, and continuity of symptoms. 

The medical professional is advised that the Veteran is competent to report psychiatric symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the medical professional should clearly so state, and explain why. 


Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




